Title: From Alexander Hamilton to Robert Hanson Harrison, [27 November 1789]
From: Hamilton, Alexander
To: Harrison, Robert Hanson


[New York, November 27, 1789]
My Dear Friend.
After having laboured with you in the common cause of America during the late war and having learnt your value, judge of the pleasure, I felt in the prospect of a reunion of efforts in the same cause for I consider the business of America’s happiness as yet to be done.
In proportion to that sentiment has been my disappointment at learning that you had declined a Seat on the Bench of the U. States. Cannot your determination, My Dr. Friend, be reconsidered?
One of your objections I think will be removed— I mean that which relates to the nature of the establishment. Many concur in opinion that its present form is inconvenient, if not impracticable. Should an alteration take place your other objection will also be removed, For you can then be nearly as much at home as you are now.
If it is possible, My Dr. Harrison, give yourself to us. We want men like you. They are rare in all times.
Adieu. Your affect. friend & obedt Sevt
A. Hamilton
N. York Nov. 27. 1789.
R. H. Harrison.
